Citation Nr: 0926447	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  02-00 233A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from October 1972 to 
October 1974 and from December 7, 1990 to February 1, 1991; 
he also had service in the Mississippi Army National Guard 
from July 1985 to March 1992.    

In February 2006, the Board of Veterans' Appeals (Board) 
denied an evaluation in excess of 30 percent for service-
connected right carpal tunnel syndrome, denied an evaluation 
in excess of 20 percent for service-connected left carpal 
tunnel syndrome, denied evaluations in excess of 10 percent 
for service-connected chondromalacia of each knee, granted a 
20 percent evaluation for service-connected tendonitis of the 
right shoulder, and remanded the issues listed on the title 
page to the Department of Veterans Affairs (VA) Regional 
Office in Jackson, Mississippi (RO) for additional 
development.  

A March 2006 rating decision granted separate service 
connection ratings for degenerative joint disease of each 
knee, assigning a 10 percent rating for each effective 
December 11, 2000.  This rating decision also granted a 20 
percent rating for service-connected tendonitis of the right 
shoulder, effective December 11, 2000.


FINDINGS OF FACT

1.  The Veteran does not have bilateral plantar fasciitis 
that is due to an event or incident of his active service.

2.  The Veteran is service connected for right carpal tunnel 
syndrome, 30 percent disabling; left carpal tunnel syndrome, 
20 percent disabling; right shoulder tendonitis, 20 percent 
disabling; chondromalacia of the right knee, 10 percent 
disabling; chondromalacia of the left knee, 10 percent 
disabling; degenerative joint disease of the right knee, 10 
percent disabling; and degenerative joint disease of the left 
knee, 10 percent disabling.  His combined rating is listed as 
80 percent, with bilateral factor of 7.1 percent.  

3.  The Veteran has graduated from college and has a Master's 
Degree in Education; he last worked in September 1993 as a 
machine operator.   

4.  The service-connected disabilities are not shown to 
preclude the Veteran from securing or following a 
substantially gainful occupation consistent with his 
educational background and previous work history.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for bilateral plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  The criteria for the assignment of a TDIU rating are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in August 2006 that informed him of the requirements 
needed to establish entitlement to service connection and to 
TDIU.  A relevant supplemental statement of the case was 
issued in March 2009.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files 
after the letter.  

The Veteran was informed in a March 2006 letter about 
disability ratings and effective dates for an award of 
benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in 2006 and in 2007.

All available evidence has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues decided herein.  The Veteran has been 
given ample opportunity to present evidence and argument in 
support of his claims, including at his October 2002 personal 
hearing.  All general due process considerations have been 
complied with by VA, and the Veteran has 
had a meaningful opportunity to participate in the 
development of the claims.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analyses of the Claims

Service Connection

The Veteran seeks service connection for bilateral plantar 
fasciitis due to service.  Having carefully considered these 
claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim for service connection for 
bilateral plantar fasciitis and that the appeal will be 
denied.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (2008).
The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records dated 
from September 1983 to July 2007, a transcript of the 
Veteran's October 2002 hearing, and written statements by and 
on behalf of the veteran.  

The Veteran's service treatment records from his initial 
period of service, including his October 1974 separation 
examination report, do not contain any complaints of medical 
findings of a foot disorder.  

Treatment records for December 1990 reveal complaints of pain 
in the balls of both feet; the assessment was bilateral 
metatarsalgia.  According to a January 1991 Medical 
Evaluation Board report, the Veteran had bilateral foot pain 
that had existed prior to service.  Although it was noted on 
January 29, 1991 that the Veteran was to be sent to podiatry 
with a provisional diagnosis of possible plantar fasciitis, 
there is no record of podiatry evaluation.  A February 1991 
general examination report notes the Veteran's feet to be 
normal.  According to a September 1991 Medical Evaluation 
Board report, the Veteran denied current or past foot 
trouble.

The Veteran complained on VA examination in June 1993 of 
bilateral foot pain since 1990.  Examination revealed 
tenderness to palpation primarily over the area of the heel 
pad and the region of the calcaneal insert of the plantar 
fascia.  X-rays of the left foot showed calcification at the 
attachment of the tendo Achilles and a small osteophyte at 
the inferior aspect of the calcaneum.  Bilateral plantar 
fasciitis was diagnosed.

When examined by VA in August 2006, x-rays of the feet showed 
plantar spurs on the calcaneus, both on the plantar and 
posterior side.  The Veteran said that he developed pain in 
his feet while training for Operation Desert Storm in 1990.  
The examiner noted some tenderness to palpation along the 
plantar fascia medially and distally on both sides.  
Bilateral plantar fasciitis was diagnosed.  The examiner 
concluded that the Veteran entered active service without any 
preexisting foot disorder and that it would require resorting 
to speculation to state that the Veteran's plantar fasciitis 
is related to service.

Despite the notation in January 1991 of a preexisting foot 
disability, there is no medical evidence of a foot disorder 
prior to the Veteran's second period of service.  The above 
evidence reveals that while there was a provisional diagnosis 
of plantar fasciitis in January 1991, the Veteran's feet were 
normal on separation evaluation in February 1991; that he 
denied foot trouble on a Medical Evaluation Board report in 
September 1991; that plantar fasciitis was not noted again 
until September 1993, which is more than two years after 
separation from active duty; and that there is no medical 
nexus opinion on file in support of the claim.  Therefore, 
service connection for bilateral plantar fasciitis is not 
warranted.  

Although written statements from the Veteran have been 
considered, and lay persons are competent to testify about 
symptomatology, a layperson without medical training is not 
qualified to render a medical opinion linking a disability to 
service.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 5 (1992).

Thus, the Veteran cannot provide competent medical evidence 
of a linkage between any claimed current disorder and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the service 
connected claim denied above, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

The Veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  


In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was 
also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the 
Veteran's service-connected disabilities are severe enough to 
prevent him from obtaining and maintaining substantially 
gainful employment.  

The Veteran has graduated college and has a Master's Degree 
in Education; he last worked in September 1993 as a machine 
operator.  

The Veteran is service connected for right carpal tunnel 
syndrome, 30 percent disabling; left carpal tunnel syndrome, 
20 percent disabling; right shoulder tendonitis, 20 percent 
disabling; chondromalacia of the right knee, 10 percent 
disabling; chondromalacia of the left knee, 10 percent 
disabling; degenerative joint disease of the right knee, 10 
percent disabling; and degenerative joint disease of the left 
knee, 10 percent disabling.  His combined rating is listed as 
80 percent.  Therefore, he meets the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose supra  .

VA examination in May 2004 revealed exquisite tenderness to 
palpation of the Veteran's right shoulder.  Abduction, 
flexion, and internal rotation of the shoulder were to 90 
degrees, with external rotation to 40 degrees.  All rotations 
were accompanied by pain.  Repetitive motion of the right 
shoulder did not affect the range of motion.  The impression 
was residuals of surgery to the right shoulder.  

The Veteran complained in May 2004 of grinding and popping of 
the knees and said that he could not do any activity that 
required extended standing, walking, squatting, or climbing.  
Motion of the knees was from 0 degrees of extension to 110 
degrees of flexion with pain.  Repetitive motion did not 
change the range of motion.  The knees were stable.  The 
impression was chondromalacia patellae with degenerative 
joint disease.  The examiner said that the Veteran would be 
unable to do employment that required extended standing, 
walking, bending, stooping, climbing, or repetitive use of 
the right shoulder with activities above shoulder level.  

September 2005 treatment records from Mississippi Sports 
Medicine and Orthopaedic Center reveal that the Veteran was 
doing well after removal of loose bodies from his left knee.  

The Veteran said on VA examination in June 2006 that he 
stopped working in 1993 as a machine operator because of 
service-connected joint problems.  Motion of the knees was 
from 0 to 80 degrees on the right and from 0 to 96 degrees on 
the left.  There was no muscle atrophy of either leg.  
Examination of the left hand did not show any sensory or 
motor deficit.  Dorsiflexion of the left wrist was from 0 to 
42 degrees, palmar flexion was from 0 to 54 degrees, radial 
deviation was from 0 to 18 degrees, and ulnar deviation was 
from 0 to 32 degrees.  The diagnoses were patellofemoral 
syndrome of both knees; carpal tunnel syndrome on the left, 
resolved; status postoperative arthroscopic surgery of the 
right knee; status postoperative left wrist for a tear of the 
triangular fibrocartilage with suture repair; and status 
postoperative right wrist arthroscopy.  The examiner 
concluded that the Veteran could work in an occupation in 
which he did not have to do prolonged standing; he could be 
up and down intermittently and could do part-time work at 
least.  

On VA examination in October 2006, there was no finding of 
carpal tunnel syndrome, and it was noted that the findings 
were more consistent with an ulnar nerve lesion.  The 
examiner did not find any objective evidence of weakness, 
incoordination, fatigue, or lack of endurance due to median 
nerve entrapment.  There was evidence of arthritic pain in 
the wrists.  

The Veteran complained on VA evaluation in September 2006 of 
loss of function of the right shoulder and of disability of 
the knees and hands.  Physical examination revealed abduction 
and flexion of the right shoulder from 0 to 180 degrees, with 
subjective pain at 150 degrees on abduction and at 160 
degrees on flexion.  External rotation was from 0 to 70 
degrees and internal rotation was from 0 to 80 degrees, with 
pain at the end points.  Motion of the knees was from 0 to 
110 degrees without effusion or joint line tenderness.  There 
was some decreased median nerve sensation in the right hand; 
there was no median nerve sensation on the left.  

The examiner's impressions in September 2006 were status post 
anterior decompression of the right shoulder; status post 
right carpal tunnel release; mild carpal tunnel syndrome of 
the left wrist; mild traumatic arthritis of the knees, status 
post arthroscopic surgery.  The examiner noted that the 
Veteran's subjective complaints were not supported by 
objective physical findings.  The examiner thought that the 
Veteran had mild impairment of the right shoulder and knees 
and a little residual loss of median nerve sensation in the 
right hand.  Carpal tunnel syndrome on the left side was not 
causing any significant impairment, and there was no evidence 
of chondromalacia in either knee.  The examiner did not think 
that the Veteran's disabilities would prevent employability.

According to a November 2006 VA Addendum, nerve conduction 
studies were considered essentially normal.  There was 
electrophysiologic evidence of left carpal tunnel syndrome of 
mild degree without objective physical findings.

The Veteran was examined again by VA in July 2007, which 
included review of the claims files.  It was noted that 
activities of daily living were done unassisted, except for 
help tying his shoes and buttoning his shirt.  Motion of the 
right shoulder was from 0 to 180 degrees without objective 
evidence of pain.  Motion of the knees was from 0 to 115 
degrees.  The impressions were status post anterior 
decompression of the right shoulder; status post right carpal 
tunnel release; mild carpal tunnel syndrome of the left 
wrist; and mild traumatic arthritis of the knees, status post 
arthroscopic surgery.  It was noted that the Veteran's 
subjective complaints were not supported by the objective 
physical findings.  The examiner concluded that the Veteran 
had mild impairment of the right shoulder and knees and was 
not totally unemployable due to his service-connected 
disabilities, based on the lack of objective physical 
findings.

It has been contended that the Veteran cannot perform his 
work as a machine operator due to his service-connected 
disabilities.  The Board would note, however, that even if 
the veteran is unable to perform his previous employment, 
this alone is insufficient to warrant TDIU.  While his 
previous employment is taken into consideration, this is only 
one factor to consider rather than the determining factor.  
The question is whether he is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.

The Board would point out that the veteran has a college 
education, with a Master's Degree in Education, as well as a 
good work history until 1993.  With respect to the veteran's 
overall orthopedic condition, the Board notes that the 
veteran's musculoskeletal disabilities were considered to 
cause mild impairment on VA examinations in September 2006 
and July 2007.  Although it was determined that the Veteran 
would have great difficulty with work that required such 
activity as prolonged standing, the examiner concluded that 
the veteran was not unemployable.  

Based on the above evidence as a whole, the Board finds that 
while the Veteran's service-connected disabilities cause 
functional impairment, as evidenced by the ratings assigned 
to the disabilities, they do not preclude substantially 
gainful employment in keeping with the Veteran's educational 
background and work experience.  Consequently, TDIU is not 
warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the Veteran 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for bilateral plantar fasciitis is denied.  

TDIU is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


